Citation Nr: 1009921	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by abnormal blood chemistry, currently diagnosed as 
hirsutism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the Veteran's claim for service connection for a disability 
manifested by abnormal blood chemistry, currently diagnosed 
as hirsutism.  

The Board notes that there was some confusion as to the 
characterization of the issue on appeal, as correspondence 
received by the Veteran in April 2006 was not recognized as a 
timely notice of disagreement with respect to the February 
2006 rating decision, and so the issue on appeal was 
initially characterized as whether new and material evidence 
was submitted to reopen the claim decided in February 2006.  
At the February 2009 hearing before the Board at the VA 
Central Office in Washington, D.C. (CO), the issue on appeal 
was definitively characterized as entitlement to service 
connection for a disability manifested by abnormal blood 
chemistry, currently diagnosed as hirsutism.  The Board notes 
at this juncture that the transcript of this CO hearing has 
been obtained and associated with the Veteran's claims file.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the Veteran and her 
representative if further action is required on their part.


REMAND

On reviewing the evidence of record, which includes the 
Veteran's service treatment records (except for her service 
entrance examination report, which appears to be missing at 
present), post-service private medical records from the 
University of Virginia Hospital dated in November 2001, and 
post-service VA medical records dated January 1993 - January 
2006, the Board observes that the Veteran started receiving 
steroid therapy to treat hirsutism during service, which 
continued for several years thereafter, post-service.  (At 
her February 2009 hearing, she testified that she 
discontinued steroid therapy because it made her "grouchy" 
and she received no perceptible improvement in her hirsutism 
when she took steroids, and experienced no perceptible 
worsening of it when she ceased taking steroids.)  Her 
hirsutism did not resolve despite these treatments and it 
remains a persistent condition to this day.  Her service 
treatment records show that the cause of her hirsutism was 
not definitively established by her treating physicians, 
although a single notation in January 1984 shows the 
following assessment:

"(P)atient probably had mild block/deficiency in 
21-OH enzyme, accounting for her hirsutism."  

However, no clarification is shown in the service treatment 
records as to whether this assessment reflected a disabling 
abnormality of the Veteran's blood chemistry, or a disease of 
service onset, or a pre-existing disease or congenital 
condition.  Further questions in this regard are raised when 
the November 2001 reports from University of Virginia 
Hospital relating to treatment for the Veteran's hirsutism 
show the following physician's notation:

 "(The Veteran has a) (r)eported history of 
congenital adrenal hyperplasia expected to be 
partial 21 hydroxylase deficiency.  We do not 
have prior records that give a definitive 
diagnosis for congenital adrenal hyperplasia.  
Today, we will check a 17 hydroxyprogesterone and 
DHEAs levels to attempt to look for a sign of 
this."

The report of the Veteran's DHEAs levels, as tested at 
University of Virginia Hospital in November 2001, were 
characterized as being elevated and abnormal, but no 
commentary is shown in these private medical reports of the 
significance of this finding, how it may relate to her 
hirsutism, or whether or not the hirsutism is a manifestation 
of a congenital condition.

Similarly, the reports of the Veteran's treatment for 
hirsutism in August 2003 - October 2003, while on referral to 
a VA endocrinologist at the Washington, D.C., VA Medical 
Center, provide no clarification as to the cause of her 
hirsutism (i.e., whether it was caused by a congenital 
condition or a chronic disease process) or whether or not it 
is a symptomatic manifestation of a chronic disabling 
process, or a disabling condition in its own right. 

At the Veteran's February 2009 CO hearing, she reported that 
despite actively seeking treatment for her hirsutism, she was 
unable to recall being given any definitive explanation as to 
the cause of the condition.  She therefore requested that she 
be provided a VA medical examination to address this 
question.  The Board finds that the Veteran's request for an 
examination is appropriate, as her case has met the test 
provided in the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in which the United States Court of Appeals for 
Veterans Claims (Court) held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
Therefore, the case should be remanded so that a medical 
examination may be conducted by an appropriate specialist who 
has reviewed the Veteran's relevant clinical history.  After 
the examination, the examining physician should present 
medical opinions, supported by a rationale, that conclusively 
determine whether or not the Veteran has a disability 
manifested by abnormal blood chemistry, as well as addressing 
the etiology of her hirsutism, the diagnosis/diagnoses of the 
condition(s) or process(es) that caused it, and the 
relationship, if any, of her hirsutism with her period of 
military service.

The Board notes upon inspection of the evidence that although 
the Veteran's service treatment records appear to be largely 
complete, her service entrance examination report is not of 
record, although she testified at her February 2009 CO 
hearing that she had received such an examination several 
weeks prior to her actual entry into active duty.  The 
findings presented in the entrance examination report with 
regard to her hirsutism (if any such condition was noted at 
service entry) are relevant to the issue on appeal.  
Therefore, to ensure thoroughness in the development of the 
evidence, the RO should attempt to locate the absent entrance 
examination report.  If the missing report is found, it 
should be associated with the Veteran's claims file.  If 
attempts to find it are unsuccessful, a notation in the 
record should so state that VA had undertaken efforts to 
obtain it (and describe the efforts undertaken), but was not 
successful in this regard.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain and associate 
with the claims file all pertinent VA 
records showing laboratory tests of the 
Veteran's blood and treatment of the 
Veteran for hirsutism for the period from 
January 2006 to the present.   

2.  The RO should undertake appropriate 
efforts to locate the report of the 
Veteran's service entrance examination 
for inclusion in the evidence.  The 
Veteran entered active duty in March 1980 
and reported that she underwent an 
entrance examination several weeks prior 
to then.  The RO should carefully 
document its attempt to locate the 
missing service record.  If the RO's 
attempt in this regard is unsuccessful, 
it should include the report of its 
attempt in the Veteran's claims file.

3.  After the above evidence has been 
obtained and associated with the record, 
the RO should arrange for the Veteran to 
be examined by the appropriate medical 
specialist.  All tests deemed appropriate 
by the examiner should be conducted.  In 
connection with the examination, the 
specialist should review pertinent 
documents in the Veteran's claims file.  
After conducting the examination, the 
examiner should present an opinion as to 
the following questions, to be answered, 
if possible, in this sequence:

(a.)	Does the Veteran currently 
have an abnormality of her 
blood chemistry? 
(b.)	If so, does this abnormality 
represent a chronic, disabling 
disease process or a 
congenital condition?
(c.)	What is the relationship, if 
any, between the above disease 
or congenital condition 
diagnosed and the Veteran's 
hirsutism?
(d.)	Is the Veteran's hirsutism a 
symptomatic manifestation of a 
chronic disabling process or a 
congenital condition, or is it 
a disability in its own right? 
(e.)	If the Veteran has a chronic 
disease process manifested by 
a blood chemistry abnormality, 
is it at least as likely as 
not that it had its onset 
during active service?  
(f.)	If the examiner determines 
that the Veteran has a chronic 
disease process manifested by 
a blood chemistry abnormality 
that pre-existed service, is 
it at least as likely as not 
that it was aggravated (i.e., 
permanently worsened beyond 
its natural progression) by 
service?
(g.)	If the examiner determines 
that the Veteran's hirsutism 
is an independent condition 
that pre-existed service, is 
it at least as likely as not 
that it was aggravated (i.e., 
permanently worsened beyond 
its natural progression) by 
service?

The opining specialist should provide a 
complete rationale for any opinion 
provided.  If he/she is unable to 
provide an opinion without resorting to 
speculation or conjecture, he/she should 
so state in his/her discussion.

4.  Afterwards, the RO should review the 
claims file to make certain that the 
aforementioned development and remand 
instructions have been fully and 
properly executed.  Any noncompliance 
found should be rectified with the 
appropriate development.  

5.  Thereafter, the RO should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
disability manifested by abnormal blood 
chemistry, currently diagnosed as 
hirsutism.  If the benefit sought on 
appeal is denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, 
if appropriate.  The Board intimates no 
opinion as to the outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

